ACCEPTED
                                                                                                    03-16-00250-CV
                                                                                                          13856968
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                              11/17/2016 3:17:53 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                    No. 03-16-00250-CV
                ____________________________________________________
                                                                                   FILED IN
                                                                            3rd COURT OF APPEALS
                              In the Court of Appeals                            AUSTIN, TEXAS
                           for the Third Judicial District                  11/17/2016 3:17:53 PM
                                                                                JEFFREY D. KYLE
                                   Austin, Texas                                     Clerk
                ____________________________________________________

 Glenn Hegar, Comptroller of Public Accounts of the State of Texas and
         Ken Paxton, Attorney General of the State of Texas,
                                                          Appellants,

                                                 v.

                  Gulf Copper and Manufacturing Corporation,
                                                         Appellee.
                ____________________________________________________

                    On Appeal from the 201st Judicial District Court
                                Travis County, Texas
                ____________________________________________________

   Appellants’ Unopposed Second Motion for Extension of Time to File
                          Appellants’ Brief
                ____________________________________________________

To the Honorable Third Court of Appeals:

       Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken

Paxton, Attorney General of the State of Texas, Appellants, file this unopposed

second motion for extension of time to file their brief under Rule 10.5(b), and request

that the time for filing their brief in this matter be extended for nine days, from

November 28, 2016 to December 7, 2016, and in support show as follows:


Appellants’ Unopposed Second Motion for Extension of Time to File Appellant’s Brief      Page 1
1.     Appellants’ Brief was originally due October 26, 2016. The court granted

Appellants’ First Unopposed Motion for Extension of Time, making the Brief

currently due on November 28, 2016.

2.     Appellants request an additional nine days to file their Brief, extending the

deadline to December 7, 2016.

3.     This is Appellants’ second and final request to extend the time to file its Brief.

4.     Good cause exists to grant this request:

       a.      This is a tax case with many moving parts.

       b.      Appellee and Appellants have almost diametrically opposed arguments

               about the proper interpretation of the applicable law, and there is very

               little appellate guidance. One of Appellee’s key arguments was first

               made in the trial brief. It has been challenging to draft Appellants’ Brief

               such that it addresses all issues, many of which are of first impression,

               and is concise, clear, and helpful to the court.

       c.      The Comptroller will need sufficient time to review the brief.

5.     Thus it will not be possible to adequately prepare Appellants’ Brief by

November 28, 2016.

6.     This extension is not being sought for purposes of delay but rather so that a

thorough and clear brief may be presented to the Court.


Appellants’ Unopposed Second Motion for Extension of Time to File Appellant’s Brief   Page 2
7.     Counsel for Appellees have conferred with Amanda G. Taylor, counsel for

Appellee, and she is unopposed to this motion.

8.     All facts recited in this motion are within the personal knowledge of the

undersigned counsel; therefore, no verification is necessary under Texas Rule of

Appellate Procedure 10.2.

9.     Wherefore, Appellees Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas, request that

this motion be granted, and that the time for filing Appellants’ Brief be extended to

December 7, 2016.

                                            Respectfully submitted,

                                            KEN PAXTON
                                            Attorney General

                                            JEFFREY C. MATEER
                                            First Assistant Attorney General

                                            BRANTLEY STARR
                                            Deputy First Assistant Attorney General

                                            JAMES E. DAVIS
                                            Deputy Attorney General for Civil Litigation

                                            JACK HOHENGARTEN
                                            Chief, Tax Division




Appellants’ Unopposed Second Motion for Extension of Time to File Appellant’s Brief   Page 3
                                             /s/ Charles K. Eldred
                                            CHARLES K. ELDRED
                                            Assistant Attorney General, Tax Division
                                            State Bar No. 00793681
                                            P. O. Box 12548
                                            Austin, Texas 78711-2548
                                            512-475-1743
                                            512-478-4013 (fax)
                                            charles.eldred@oag.texas.gov

                                            Attorneys for Appellants



                          CERTIFICATE OF CONFERENCE

     I conferred with Amanda G. Taylor, counsel for Appellee, and she does not
oppose this Motion.

                                             /s/ Charles K. Eldred
                                             CHARLES K. ELDRED



                              CERTIFICATE OF SERVICE

      I certify that a copy of this document was served on Amanda G. Taylor, James
F. Martens, and Danielle V. Ahlrich, Martens, Todd, Leonard, Taylor & Ahlrich,
counsel for Appellee, by email and eservice on November 17, 2016.

                                             /s/ Charles K. Eldred
                                             CHARLES K. ELDRED




Appellants’ Unopposed Second Motion for Extension of Time to File Appellant’s Brief   Page 4